Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dhayapule (US 20170060969 A1). 
With respect to claim 9, Dhayapule (US 20170060969 A1) teaches “9. A system for Acceptance Test Driven Development (ATDD) automation for Extract, Transform, and Load (ETL) testing, comprising” in the title and abstract; 
“one or more system of records (SoR) data feeds” in ¶ 48 (data feed is the ETL job in need of testing); ¶ 39; ETL job is a SoR data feed—see also ¶ 53 and ¶ 59 (actual customer data may also be captured; this is a feed)); 
“created by capturing input/output of actual ETL processes” in ¶ 39; t ETL job is a SoR data feed; ¶ 53 and ¶ 59 (actual customer data may also be captured)); 
1” in ¶ 48 (“uploaded ETL job may be received by ETL job testing tool 112A, 112B”; testing tools 112A-B receive or ingest ETL job using a computer processor—see Fig. 1 item 110,120; testing tools 112A-B are downstream from SoR data feeds because they are used to transform data from one for format to another, for example (IST to EDT)); data ecosystem broadly system that includes ETL job testing tools 112A and 112B—see Fig. 1 network 130, for example);  
 “a data reservoir to receive data from the data ingestion processor” in ¶¶56-57 (repositories 114A and 114B receive output (i.e. generated test data) from ETL job testing tools 112A, 112B); 
 “the data reservoir comprising: a semantic zone, to receive output from the data reservoir for serving as a logical container for analytical workloads” in ¶ 56, ¶57 (repositories 114A and 114B receive output (i.e. generated test data) from ETL job testing tool 112A, 112B; Examiner finds the generated test data is a logical container for analytical workloads—see ¶ 55 (“. . . test data for each joblet. . may be  set as a baseline to compare against for any future runs of the job; Examiner finds that the use of the words “run against” is equivalent is to a workload and the words “compare against” is equivalent to an analysis); 
“and receiving output from the data reservoir and producing load ready files” in ¶58 (joblets can be executed; this is a load ready file); 
“wherein the semantic zone provides a business representation of received data through application of one or more rules” in ¶ 17 ¶ 19 (“ETL job testing may verify data is correctly transformed according to various 
“and a report processor to extract output reports from the data reservoir” in ¶ 60 (reports are generated from the data reservoir). 
 “and a data provisioning system to receive output of the load ready files from the data ecosystem” in ¶ 36  (target system of ETL process, for example, includes a data provisioning system—see ¶ 70, 75, ¶ 80, and ¶ 91 for example; target system of ETL receives the transformed data (i.e. the output)). 
“and to output data to a data warehouse” in ¶2, ¶ 16, ¶ 19 (new data warehouse testing requires outputting data to a data warehouse; also ETL jobs, by definition, involve loading extracted and transformed data on to a target system (i.e. data warehouse); the target system is different from the ETL testing tool). 
With respect to claim 10, Dhayapule teaches “10. The system of claim 1, wherein the SoR data feeds comprise feeds from a plurality of geographically dispersed systems” in ¶ 35, ¶ 36, ¶ 64, (“distributed cloud computing environments” include geographical dispersed systems because two computers can’t occupy the same physical space); ¶ 87, and  ¶ 74 ¶H(third party systems must logically be geographically dispersed; geographically dispersed broadly includes any plurality of systems because two physical systems cannot physically occupy the same space). See also ¶ 48 (India and United States are geographically dispersed). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dhayapule in view of Kazeeva 10 Best Open Source Test Automation Frameworks for Every Purpose, March 14, 2018 (hereinafter Kaz). 
With respect to claim 1, Dhayapule (US 20170060969 A1) teaches “1. A system for Acceptance Test Driven Development (ATDD) automation for Extract, Transform, and Load (ETL) testing, comprising: at least one memory device; at least one processor communicatively coupled to the memory device and executing instructions comprising: presenting a user interface” 
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any 
“receiving a selection of one or more options for data testing from the user interface”
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test data for each joblet may be populated and may be set as a baseline to 
(selection is the enablement of the integrated feature, for example); 
“accessing a set of core automation libraries associated with the selection”
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test data for each joblet may be populated and may be set as a baseline to compare against for any future runs of the job. Facility may be provided to store, view, or update the test data for each stage and the corresponding joblets in repository 114A, 114B.
(the computer code (software) that performs the automation is a core library by definition—see ¶ 17 (“A core function of many ETL tools may be data transformation and data movement” (emphasis added)) ; 
“generating a set of feature files associated with one or more data validation tests”
 the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test data for each joblet may be populated and may be set as a baseline to compare against for any future runs of the job. Facility may be provided to store, view, or update the test data for each stage and the corresponding joblets in repository 114A, 114B.

[0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 

(joblets are feature files and are associated with validation tests); 
“storing the set of feature files in a cloud environment” in Fig. 5 item 500; ¶ 35, and ¶ 64 
“executing, using the set of feature files, the one or more data validation tests” 
[0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 
“and generating results from the one or more data validation tests” =
0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 
[0060] Next at 316, ETL job testing tool 112A, 112B may create a report that displays the results of each created test joblet. The created report may display the test results reported by each test joblet. For example, if a test joblet was validated by ETL job testing tool 112A, 112B, ETL job testing tool 112A, 112B may indicate the validation of the test joblet with the text, "Success" on the created report. If a test joblet was not validated by ETL job testing tool 112A, 112B, ETL job testing tool 112A, 112B may indicate the failure of the test joblet with the text, "Failure" on the created report.

Dhayapule further teaches core automation libraries and feature files.  See above. 
It appears Dhayapule fails to explicitly teach “wherein the set of feature files provide a linkage to the core automation libraries.” 
However, Kaz teaches a set of feature files providing a linkage to the core automation libraries in the title and at least p. 4 (emphasis added): 
7. RobotFramework

RobotFramework is a generic test automation framework for acceptance testing and acceptance test-driven development (ATDD). Its core framework is written in Python, but also supports IronPython (.NET), Jython (JVM) and PyPy as well.
Keyword driven approach to simplify tests and make them readable;
Reusable higher-level keywords can be created from existing ones;
Easy-to-use tabular test data syntax;
Cross-platform;
Rich ecosystem including variety of APIs consisting of generic test libraries and tools that can be developed as separate projects;
Highly extensible natively – using Python and Java libraries, and by the means of different API’s;
Can be extended natively using Python or Java;
Other languages supported via a remote interface;
Clear testing reports;
Detailed logs;
Easy integration.


With respect to claim 2, Dhayapule teaches “wherein the core automation libraries are characterized into pre-ingestion” in ¶56 (input stage is pre-ingestion); “post-ingestion” in ¶ 56 (output is post ingestion); 
 “and data reconciliation phases” in ¶ ¶ 43 and 55 (data is reconciled in that any new or updated data is tested using joblets, for example). 
With respect to claim 3, Dhayapule teaches “wherein each phase of the core automation libraries comprises a plurality of test scenarios” in ¶¶ 55 and 56 (joblets can include any number of test scenarios). 
With respect to claim 4, Dhayapule teaches “wherein the core automation libraries perform a plurality of functions comprising:  “file management task” in ¶16 (extracting data from sources such as files is a file management task); 
“running and managing workflows” in ¶40 (flow of data from source to destination or target is a workflow; this flow of data includes running and managing data); 
“provide data connectors for different database types” in ¶18 (in order to get data from three databases, there has to be a connection to the databases); 

It appears Dhayapule fails to teach “Unix operations”. However, Examiner takes official notice that this element was well known in the art before the effective filing date of the invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the automation libraries in Dhayapule to include Unix operations.  The motivation would have been to quickly perform tasks on a number of systems without having to translate commands.
With respect to claim 5, Dhayapule teaches “5. A method for Acceptance Test Driven Development (ATDD) automation for Extract, Transform, and Load (ETL) testing, comprising: presenting, by a processor, a user interface” 
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is 
“receiving, by the processor, a selection of one or more options for data testing from the user interface” 
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test data for each joblet may be populated and may be set as a baseline to compare against for any future runs of the job. Facility may be provided to store, view, or update the test data for each stage and the corresponding joblets in repository 114A, 114B.
(selection is the enablement of the integrated feature, for example); 
“accessing, by the processor, a set of core automation libraries associated with the selection” 
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test data for each joblet may be populated and may be set as a baseline to compare against for any future runs of the job. Facility may be provided to store, view, or update the test data for each stage and the corresponding joblets in repository 114A, 114B.
(the computer code (software) that performs the automation is a core library by definition—see ¶ 17 (“A core function of many ETL tools may be data transformation and data movement” (emphasis added)) ; 
 “generating, by the processor, a set of feature files associated with one or more data validation tests” 
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or 

[0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 
(joblets are feature files and are associated with validation tests); 
 “executing, by the processor, using the set of feature files, the one or more data validation tests” 
[0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 
“and generating, by the processor, results from the one or more data validation tests” 
0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 
[0060] Next at 316, ETL job testing tool 112A, 112B may create a report that displays the results of each created test joblet. The created report may display the test results reported by each test joblet. For example, if a test joblet was validated by ETL job testing tool 112A, 112B, ETL job testing tool 112A, 112B may indicate the validation of the test joblet with the text, "Success" on the created report. If a test joblet was not validated by ETL job testing tool 112A, 112B, ETL job testing tool 112A, 112B may indicate the failure of the test joblet with the text, "Failure" on the created report.
Dhayapule further teaches core automation libraries and feature files.  See above. 

However, Kaz teaches a set of feature files providing a linkage to the core automation libraries in the title and at least p. 4 (emphasis added): 
7. RobotFramework

RobotFramework is a generic test automation framework for acceptance testing and acceptance test-driven development (ATDD). Its core framework is written in Python, but also supports IronPython (.NET), Jython (JVM) and PyPy as well.
Keyword driven approach to simplify tests and make them readable;
Reusable higher-level keywords can be created from existing ones;
Easy-to-use tabular test data syntax;
Cross-platform;
Rich ecosystem including variety of APIs consisting of generic test libraries and tools that can be developed as separate projects;
Highly extensible natively – using Python and Java libraries, and by the means of different API’s;
Can be extended natively using Python or Java;
Other languages supported via a remote interface;
Clear testing reports;
Detailed logs;
Easy integration.

Kaz and Dhayapule are analogous art because they are from the same field of endeavor as the claimed invention.  It would have been obvious to one skilled in the art before the effective filing date to modify the feature files and core automation libraries in Dhayapule to include “wherein the set of feature files provide a linkage to the core automation libraries” as taught by Kaz.  The motivation would have to been to perform acceptance testing that is easily integrated, easy to use, and highly extensible.  See Kaz p. 4 cited above. 
With respect to claim 6, Dhayapule teaches “6. The method of claim 5, wherein the core automation libraries are characterized into pre-ingestion” in ¶56 (input stage is pre-ingestion); 

 “and data reconciliation phases” in ¶ ¶ 43 and 55 (data is reconciled in that any new or updated data is tested using joblets, for example). 
With respect to claim 7, Dhayapule teaches “7. The method of claim 6, wherein each phase of the core automation libraries comprises a plurality of test scenarios” in ¶¶ 55 and 56 (joblets can include any number of test scenarios). 
With respect to claim 8, Dhayapule teaches “8. The method of claim 5, wherein the core automation libraries perform a plurality of functions comprising:  “file management task” in ¶16 (extracting data from sources such as files is a file management task); 
“running and managing workflows” in ¶40 (flow of data from source to destination or target is a workflow; this flow of data includes running and managing data); 
“provide data connectors for different database types” in ¶18 (in order to get data from three databases, there has to be a connection to the databases); 
“perform automated data reconciliation” in ¶ 55 (data is reconciled in that any new or updated data is tested using joblets, for example). 
It appears Dhayapule fails to teach “Unix operations”. However, Examiner takes official notice that this element was well known in the art before the effective filing date of the invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the automation libraries in Dhayapule to include Unix operations.  The motivation would have been to quickly perform tasks on a number of systems without having to translate commands.  


Response to Arguments

 Applicant argues 
First, Applicant disagrees that the claims invoke § 112(f). As stated in MPEP § 2181 (quoting Williamson): "[t]he standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Here, Applicant respectfully submits that the words of the claims would be understood by those skilled in the art as having definite meaning as the name for structure. Thus, because § 112(f) is not invoked (i.e., the claims do not recite any means plus function), the rejection under § 112(b) is moot. However, to the extent that the Office disagrees, Applicant will address the Office's rejections. It should be noted that in addressing the Office's rejections, Applicant is not conceding that the claims invoke § 112(f). 

The amended claims do not invoke 112(f) because the generic placeholder is not modified by functional language and is not linked by a linking word or phrase.  Therefore the 112(b) rejections are withdrawn.   
	Applicant argues  
Next, regarding claims 4 and 8 and the recitation of "core automation libraries," Applicant respectfully submits that "core automation libraries" is not a "generic placeholder" as alleged by the Office, and therefore § 112(f) is not invoked. Office Action at 3. Instead, the claim element recites a component of the system recited in claims 1 and 5. 

Previously claimed core automation libraries were generic placeholders because they were undefined software and were “elements that are essentially a black box designed to perform the recited function” (MPEP 2181).   However, because the amended claims now do not modify the generic placeholder with functional language, 112(f) is not invoked and the 112(b) rejections are withdrawn. 
	Applicant further argues 
Further, even if the claims did invoke § 112(f) (which Applicant is not conceding), the specification provides description of the core automation libraries and their functions. See, e.g., Specification at ¶ [0034], [0035], [0053]; Figure 6. However, to advance 

The description of “core automation libraries” in the specification did not limit it to any particular definition.  However, because the amended claims now do not modify the generic placeholder with functional language, 112(f) is not invoked and the 112(b) rejections are withdrawn. 
	Applicant further argues 
Finally, regarding claim 9 and the recitation of "semantic zone," "report processor," and "data provisioning system," Applicant respectfully submits that these elements do not invoke § 112(f). The "semantic zone" and "report processor" are part of the recited "data reservoir," which the Office has determined does not invoke § 112(f). However, to advance prosecution, Applicant has amended claim 9 to clarify the structure of these elements and advance prosecution. 

Examiner agrees that these elements as amended do not invoke 
112(f). 
Applicant argues 
Dhayapule clearly fails to meet this standard. For example, Dhayapule does not disclose, for example, "core automation libraries" or "feature files" (claims 1 and 5) or "semantic zone" (claim 9).

Dhayapule is not required to use the same terminology as the claims in order to anticipate the claims.  See MPEP 2131 (“the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.”  As such, this argument is not persuasive. 
Applicant further argues  
Indeed, the Office engages in extraneous justification of the alleged support from Dhayapule. For example, on p. 7 of the Office Action, the Office states "the computer code (software) that performs the automation is a core library by definition" and cites to ¶ 17 of Dhayapule.

The automation code in Dhayapule teaches “core automation libraries” for the reasons given on page 7 of the previous office action and above.  Dhayapule is not require to use the term “core automation library” in order to anticipate it. 
	Applicant further argues 
 By so however the Office is admitting this element is not disclosed explicitly in Dhayapule. The Office does not allege inherency either. 

A prior art reference is not required to use the same claim terminology in order to anticipate it.  See MPEP 2131 cited above.  The automation code taught in Dhayapule teaches “core automation libraries” as indicated above and in the previous office action.  Applicant’s argument is therefore is not persuasive. 
Applicant further argues 
“The Office engages in the same type of justification for the lack of "feature files" in Dhayapule but alleging that "joblets" are equivalent.”  See Office Action at 9.

Dhayapule is not required to use the same terminology as the claims in order to anticipate the claims.  See MPEP 2131 (“the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required”).  As such, this argument is not persuasive. 
Applicant further argues 
For "semantic zone," the Office does not even provide an explanation of how the cited art discloses the element. 

Again, Applicant is placing a burden on Examiner that does not exist.  A prior art reference is not required to use the same claim terminology in 
	Applicant argues 
Further in its rejection of claim 9, the Office has improperly mixed embodiments of Dhayapule. For example, the Office cites to ¶48 (see, e.g., Office Action at 15, 16) and to ¶56- 57 (see, e.g., Office Action at 16). Applicant notes that ¶55 states "[a]ccording to another embodiment . . ." Thus, disclosure in the paragraphs before ¶55 refer to one embodiment and those after refer to another. Anticipation requires that the claimed elements be disclosed in a single embodiment, without any need for picking or choosing as the Office is clearly doing here. Applicant respectfully submits that the embodiments of Dhayapule, while related, are structurally different and include different features. 

MPEP 2131.02 states the following: (internal citations omitted): 
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." 

Examiner finds that one skilled in the art reading Dhayapule would have “at once envisaged” the claimed arrangement or combination given the embodiments taught in Dhayapule.  Applicant’s argument is therefore not persuasive. 
	Applicant’s remaining arguments have been addressed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner finds that a data ingestion processor necessarily includes computer hardware.